DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2022 has been entered.
The amendment filed 25 July 2022 has been entered. Claims 1, 13, 14 and 16 were amended, with claims 1-20 pending in the application.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. 

Regarding the rejection under 35 USC § 101 of claims 1-20, Applicant amendment and remarks are found persuasive. The rejection has been overcome. 



Regards to the rejection of claims 1-2, 4-13, and 15-20 under 35 USC § 102 and 35 U.S.C. § 103, Applicant states that, (1) “The prior art of record does not disclose or fairly suggest a combination of (i) shifting the centroid k ... to the sequence of input datapoints of the particular cluster; and (ii) relaxing a location of the centroid k from the second position toward an equilibrium point ... 
(2) The prior art of record does not disclose or fairly suggest shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints ... 
Claim 1 relates to a computer-implemented method of pattern recognition using an elastic clustering algorithm. It includes, in relevant part, the following features: 
assigning one or more input datapoints of a sequence of datapoints representing a group of data to a particular cluster of K clusters, based on a distance from a centroid k representing a center of the particular cluster; in each of the K clusters: clustering the datapoints based on their location relative to the centroid k; shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k; and relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor. 
The above highlighted features of claim 1 can be better understood in view of FIG. 2 of the present application, reproduced below for the Examiner's convenience.
 The Specification of the present application, in view of which claim 1 is to be interpreted, discloses the following in connection with FIG. 2: 
As shown in FIG. 2, a new input 205 is shown in proximity to a first cluster centroid 210 having an equilibrium point 212 and a second cluster centroid 215 having an equilibrium point 217. The new input 205 attracts the cluster centroids 210, 215 toward it. The springs 214, 219 represent an elasticity of the respective first cluster centroid 210 and the second cluster centroid 215, both toward the new input 205, with a relaxation back toward a respective equilibrium point 212, 217. 
(Specification, paragraph [0035], emphasis added.) Accordingly, the input data points (e.g., 205) are assigned to a particular cluster (e.g., 210 or 215) based on a distance from a centroid of the particular cluster (e.g., 210 or 215). By its  
express terms, claim 1 provides for a combination of (i) the centroid k to be shifted from a first position to a second position determined to be closer than the first position (e.g., 210 is moved towards the input 205), and (ii) relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster (e.g., 212). It is respectfully submitted that Arel does not identically describe or suggest this combination of features.
 Examiner respectfully disagrees and submits that Arel teaches the disclosed features. In column 19 lines 20-36 and 37-57, Arel details a system for receiving a “new input” such as a “new data point” that is “stored with relation to the winning first centroid 304”. This new input is considered equivalent to the input data points assigned to a particular cluster as detailed by the applicant in paragraph 0035 of the specification. Then, that centroid “is updated by a moving the third 315 centroid in the direction of the data point” (the input data point). This teaches the feature of shifting the centroid k from a first position to a second position. This update is described in column 17 lines 8-15 and column 19 lines 14-22. Arel specifies that “updates to the centroid may be modulated by multiple factors,” and further states in column 29 lines 14-22 that “the update for each centroid may be based on the input that is stored by that centroid modulated by one or more of a plasticity factor, an update multiplier, an error, and so on.” This modulation of an update to the centroid is considered equivalent to the relaxing of a shift of a centroid. Furthermore, the equation for this modulation rule outlined by Arel is Mi= Mi +η(X− Mi)pi (see column 18 third paragraph). When a centroid is updated, it shifts along a vector between it and a new data point. This shift is represented by “Mi= Mi +η(X− Mi)” (shown in column 17 line 1) with Mi representing the centroid, X representing a new data point, and η representing a step size. This shift is then “modulated” or relaxed, by “one or more of a plasticity factor, an update multiplier, an error, and so on,” shown as pi in the equation Mi= Mi +η(X− Mi)pi. This modulation is toward an equilibrium point, which is the previous centroid location representing by Mi, before the initial shift. The broadest reasonable interpretation of an equilibrium point is considered to embody a centroid of a cluster of points. In this way, Arel teaches an initial shift followed by a relaxation toward an equilibrium point according to a “plasticity factor” equivalent to an elasticity pull factor.
Applicant further states that “In support of its assertion that Arel provides the necessary disclosure, the Office Action asserts the following: 
... in FIG 6C and column 19 lines 12-22, Arel details how the update to a centroid, identified as equivalent to a shifting in previous claim analysis, "may be based on the input that is stored by that centroid modulated by one or more of a plasticity factor, an update multiplier, an error, and so on." By updating some or all centroids, and modulating the updates based on the update multiplier, a trace of updates may be made." In column 18 lines 6-18, Arel describes that this plasticity factor "controls how much that centroid is permitted to change based on a given input or set of inputs. In one embodiment, the plasticity factor is initialized with a high value (e.g., a value of 1), and then gradually decays with each update to that centroid. This enables the centroid to be adjusted relatively quickly when the centroid is first allocated, but slowly reduces the ability of that centroid to change." This plasticity factor is considered functionally equivalent to the elasticity pull factor detailed by the applicant. The equation update rule outlined by Arel is Mi Mi +1(X- Mi)pi. As detailed in previous claim analysis, when a centroid is updated, it shifts along a vector between it and a new data point. This shift is represented by "Mi Mi +1(X- Mi)" (shown in column 17 line 1) with Mi representing the centroid, X representing a new data point, and i representing a step size. This shift is then "modulated" or relaxed, by "one or more of a plasticity factor, an update multiplier, an error, and so on," shown as pi in the equation M= Mi +(X- Mi)pi. This modulation is toward an equilibrium point, which is the previous centroid location representing by Mi, before the initial shift. In this way, Arel teaches an initial shift followed by a relaxation toward an equilibrium point according to a "plasticity factor" equivalent to an elasticity pull factor). 
(Office Action, page 20, emphasis added.) It is respectfully submitted that Arel, at best, merely discusses an update to a centroid, which in no way discloses or even suggests relaxing a location of the centroid k from the second  
position, let alone toward an equilibrium point, as provided in the context of claim 1. As to the concept of plasticity, it merely relates to the quality of being easily shaped or molded. In Arel, the plasticity factor relates to a factor by which a centroid moves towards an input (e.g., 205 of FIG. 2 hereinabove). (See Arel, col. 17, lines 1 to 7.) In stark contrast, claim 1 provides for relaxing a location of the centroid k (e.g., 210) towards the equilibrium point, which is wholly different from the new input 205. Stated differently, the claimed subject matter not only (i) shifts the centroid k (e.g., 210 towards the input (e.g., 205); rather, it includes an additional element of an equilibrium point 212 to which the location of the centroid k is relaxed. Arel does not include an equilibrium point, let alone provide for a relaxation of a centroid thereto. Claim 1 is allowable for at least this reason.”
Examiner respectfully disagrees and submits that Arel teaches the disclosed features. Arel specifies that “updates to the centroid may be modulated by multiple factors,” and further states in column 29 lines 14-22  that “the update for each centroid may be based on the input that is stored by that centroid modulated by one or more of a plasticity factor, an update multiplier, an error, and so on.” This modulation of an update to the centroid is considered equivalent to the relaxing of a shift of a centroid. The ”update” is modulated, not the centroid itself, and therefore this modulation is understood to be a relaxation of this shift. Furthermore, the equation for this modulation rule outlined by Arel is Mi= Mi +η(X− Mi)pi (see column 18 third paragraph). When a centroid is updated, it shifts along a vector between it and a new data point. This shift is represented by “Mi= Mi +η(X− Mi)” (shown in column 17 line 1) with Mi representing the centroid, X representing a new data point, and η representing a step size. This shift is then “modulated” or relaxed, by “one or more of a plasticity factor, an update multiplier, an error, and so on,” shown as pi in the equation Mi= Mi +η(X− Mi)pi. This modulation is toward an equilibrium point, which is the previous centroid location representing by Mi, before the initial shift. The broadest reasonable interpretation of an equilibrium point is considered to embody a centroid of a cluster of points. In this way, Arel teaches an initial shift followed by a relaxation toward an equilibrium point according to a “plasticity factor” equivalent to an elasticity pull factor).
Applicant further states that “Further, claim 1 includes the feature of shifting the centroid k from a first position (e.g., 210) to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k. It is respectfully submitted that Arel does not identically disclose or suggest this feature. 
Although the Office Action asserts that column 19, lines 37 to 57 and FIG. 3B of Arel teaches this feature, the actual disclosure of Arel does not support this contention. Review of Arel makes plain that, at best, can move its centroid to a single input datapoint. A shift towards the sequence of input datapoints, as provided in the context of claim 1, is not disclosed or suggested. Claim 1 is allowable for this additional reason.”
Examiner respectfully disagrees and submits that Arel teaches the disclosed features. In column 19 lines 20-36 and 37-57, Arel details a system for receiving a “new input” such as a “new data point” that is “stored with relation to the winning first centroid 304”. This new input is considered equivalent to the input data points assigned to a particular cluster as detailed by the applicant in paragraph 0035 of the specification. Then, that centroid “is updated by a moving the third 315 centroid in the direction of the data point” (the input data point). This teaches the feature of shifting the centroid k from a first position to a second position. The input data points of 325 and 328, received at time “t1” and “t2” are considered equivalent to a sequence of data points received over a predetermined time period as specified in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8-13, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arel (U.S. Patent No. 10325223).

Regarding claim 1, Arel discloses A computer-implemented method of pattern recognition using an elastic clustering algorithm for use in the recognition of occulated objects or of data from partial patterns [note: column 24 lines 18-20 “The data item may be any type of data, including image”; column 6 lines 18-26 a sequence of input data patterns are captured ], the method comprising: assigning one or more input datapoints of a sequence of datapoints representing a group of data to a particular cluster of K clusters, based on a distance from a centroid k representing a center of the particular cluster (in column 11 lines 5-12, Arel details a machine learning process involving “an online dynamic clustering algorithm, in which a set of centroids, represented as points in the input space, are maintained providing compact (possibly lossy) representation of the sensory inputs observed. Clustering is inherently an unsupervised learning process in that it aims to capture dense regions of samples observed.” This clustering algorithm involving the maintenance of centroids representing regions of datapoints is considered equivalent to the clustering algorithm detailed by the applicant. These “dense regions of samples” are analogous to a “group of data” assigned to a cluster. Furthermore, the disclosed “set of centroids” is considered equivalent to number of k centroids assigned to k clusters. In column 12 lines 35-37, Arel discusses similarity measures including “inverse Euclidean distance.” In column 19 lines 20-35, Arel discloses how these similarity measures are used to determine the winning centroid, and thus cluster, that each incoming datapoint is assigned to).
in each of the K clusters: clustering the datapoints based on their location relative to the centroid k (in column 19 lines 20-35 and FIG. 3A, Arel teaches an iteration of the dynamic clustering algorithm in which a new datapoint is input into the perception node and assigned to a centroid. A “similarity” is calculated and a “distance” is compared to a “threshold” to determine what centroid the point belongs to, or whether the point could become a new centroid. Based on this calculation, the “data point 325 is stored with relation to the winning first centroid 305 at time t.sub.1” Storing a point with relation to a centroid is considered analogous to assigning the point to the centroid’s cluster. The clustering process is repeated for each incoming datapoint, equivalent to clustering a sequence of datapoints).
shifting the centroid k from a first position to a second position determined to be closer than the first position to the sequence of input datapoints assigned to the particular cluster, over a predetermined time period, wherein the shifting is based on a distance between the sequence of input datapoints and the centroid k (in column 19 lines 37-57 and FIG 3B, Arel teaches an example in which a data point is clustered to a centroid. Upon this clustering, the “third centroid 315 is updated by moving the third 315 centroid in the direction of the data point 328. This may be performed by computing a vector between the third centroid 315 and the data point 328, and then moving the third centroid 315 along the vector.” This “updating” is considered equivalent to shifting as detailed by the applicant, as the updated new position is considered closer to the entire sequence of data points assigned to that specific centroid. The data points assigned to this cluster, as it is a dynamic cluster, are assigned over a predetermined time period, with this new point 328 being input at time “t2.” Thus, the centroid is shifted based on a distance between datapoints received between the start time and “t2.”).
and relaxing a location of the centroid k from the second position toward an equilibrium point in the particular cluster, wherein relaxing the location of the centroid k from the second position toward the equilibrium point in the particular cluster occurs according to an elasticity pull factor (in FIG 6Cm column 19 lines 12-22, and in column 29 lines 14-22, Arel details how the update to a centroid, identified as equivalent to a shifting in previous claim analysis, “may be based on the input that is stored by that centroid modulated by one or more of a plasticity factor, an update multiplier, an error, and so on.” By updating some or all centroids, and modulating the updates based on the update multiplier, a trace of updates may be made.” In column 18 lines 6-18, Arel describes that this plasticity factor “controls how much that centroid is permitted to change based on a given input or set of inputs. In one embodiment, the plasticity factor is initialized with a high value (e.g., a value of 1), and then gradually decays with each update to that centroid. This enables the centroid to be adjusted relatively quickly when the centroid is first allocated, but slowly reduces the ability of that centroid to change.” This plasticity factor is considered functionally equivalent to the elasticity pull factor detailed by the applicant. The equation update rule outlined by Arel is Mi= Mi +η(X− Mi)pi. As detailed in previous claim analysis, when a centroid is updated, it shifts along a vector between it and a new data point. This shift is represented by “Mi= Mi +η(X− Mi)” (shown in column 17 line 1) with Mi representing the centroid, X representing a new data point, and η representing a step size. This shift is then “modulated” or relaxed, by “one or more of a plasticity factor, an update multiplier, an error, and so on,” shown as pi in the equation Mi= Mi +η(X− Mi)pi. This modulation is toward an equilibrium point, which is the previous centroid location representing by Mi, before the initial shift. In this way, Arel teaches an initial shift followed by a relaxation toward an equilibrium point according to a “plasticity factor” equivalent to an elasticity pull factor).

Claim 13 is similarly rejected. Refer to claim 1 for analysis. Furthermore, Claim 16 is similarly rejected but for the recitation of a “distance between the centroid k of the particular cluster at time t.” The example shift and relaxation discussed in claim 1 occur at a specific time denoted by “t2” when a new datapoint is input, and thus teach this additional recitation.

	Regarding claim 4, Arel discloses the computer-implemented method of claim 1, wherein the shifting of the centroid k from the first position to the second position is calculated utilizing an amplitude proportional to a proximity Pk(t) of the centroid k from respective positions of the sequence of input datapoints assigned to the particular cluster at the time t (in column 19 lines 37-57 and FIG 3B, Arel details an update, or shifting of a centroid which “may be performed by computing a vector between the third centroid 315 and the data point 328, and then moving the third centroid 315 along the vector.” Arel elaborates on this updating in column 16, line 64 – column 17 line 7, describing an equation “Mi= Mi +η(X− Mi)”(shown in column 17 line 1) with Mi representing the centroid, X representing a new data point, and η representing a step size. This equation represents calculating the shift according to an amplitude proportional to the proximity of a new data point at the time the data point is input. This proximity also takes into account the proximity of all previous assigned data points at previous times, as noted in column 19 lines 58-60: “the first centroid 305 may be updated based on the previous input that was stored for the first centroid 305 when the first centroid was the winning centroid (as set forth with reference to FIG. 3A).” As a dynamic cluster, each progressive shifting of the centroid is based on respective positions of all assigned data points, since each shift is a result of a previous shift from a previous input datapoint). – explain proportionality

	Claim 18 is similarly rejected. Refer to claim 4 for analysis.


Regarding claim 5, Arel discloses the computer-implemented method of claim 1, wherein a speed of the relaxing of the location of the centroid k from the second position to the equilibrium is determined by a size of dF/dt (dF/dt is construed to be a representation of the total updates to each centroid, or the total distance that the centroid has moved from its original location. In column 18 lines 6-18, as noted in previous claim analysis, Arel details a “plasticity factor” for modulating updates to a centroid. The speed at which a centroid can be updated is dependent on the size of this “plasticity factor.” As described by Arel, “The plasticity factor for a centroid controls how much that centroid is permitted to change based on a given input or set of inputs. In one embodiment, the plasticity factor is initialized with a high value (e.g., a value of 1), and then gradually decays with each update to that centroid. This enables the centroid to be adjusted relatively quickly when the centroid is first allocated, but slowly reduces the ability of that centroid to change.” This quickness of adjustment described by Arel is considered functionally equivalent to the speed of relaxing detailed by the applicant).
Claim 15 is similarly rejected. Refer to claim 5 for analysis.

Regarding claim 8, Arel discloses the computer-implemented method of claim 1, further comprising: assigning a cluster assignment proximity PO(X,C) by calculating a proximity P0 of a spatiotemporal input X(0,. . .,t) to centroid traces Ci(0,. . .,t) (in column 19 lines 20-35 and FIG. 3A, Arel teaches an iteration of the dynamic clustering algorithm in which a new datapoint is input into the perception node and assigned to a centroid. A “similarity” is calculated and a “distance” is compared to a “threshold” to determine what centroid the point belongs to, or whether the point could become a new centroid. Based on this calculation, the “data point 325 is stored with relation to the winning first centroid 305 at time t.sub.1” Storing a point with relation to a centroid is considered analogous to assigning the point to the centroid’s cluster. In column 12 lines 31-37, Arel further details how “potential similarity measures are the cosine similarity and the inverse Euclidean distance; however any distance or similarity measure may be used.” This distance measure is considered analogous to a proximity, as well the new datapoint inputted at a certain time is considered spatiotemporal input).
and updating the cluster by moving the centroid traces Ci by an update proximity metric P1 (in column 19 lines 37-57 and FIG 3B, Arel teaches an example in which a data point is clustered to a centroid. Upon this clustering, the “third centroid 315 is updated by moving the third 315 centroid in the direction of the data point 328. This may be performed by computing a vector between the third centroid 315 and the data point 328, and then moving the third centroid 315 along the vector.” This “updating” is considered equivalent to moving the centroid as detailed by the applicant. The centroid “is adjusted according to one of the update rules” such as an update multiplier or plasticity factor detailed in previous claim analysis, considered equivalent to an update proximity metric).
Regarding claim 9, Arel discloses the computer-implemented method of claim 8, wherein the proximity metric P1 is equal to the proximity metric P0 scaled by a measure of an intensity of the input (in column 17 lines 16-33, Arel details an update multiplier deemed equivalent to an update proximity metric. Arel further specifies that “the update multiplier associated with the winning centroid may be reset to a predetermined value. The predetermined value may be a maximum update multiplier. In one embodiment, the maximum update multiplier is 1. A decay factor may then be applied to the update multipliers associated with each of the non-winning centroids. In one embodiment, the decay factor is 0.95. Other example decay factors include 0.99, 0.90, 0.85, 0.80, and so on.” This usage of an update multiplier is considered equivalent to a scaling by the applicant, since “the update to the centroid is modulated by an update multiplier.” This update multiplier is considered equivalent to an intensity of the input. In this case, an “intensity” is interpreted as a measure of the time the input is received, with earlier inputs being more intense than later ones. This update multiplier, which decays over time, functions as a measure of this intensity, as earlier inputs will have a greater effect on centroid location than later inputs).

Regarding claim 10, Arel teaches the computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises a Euclidean distance (in column 19 lines 20-35 and FIG. 3A, Arel teaches an iteration of the dynamic clustering algorithm in which a new datapoint is input into the perception node and assigned to a centroid. A “similarity” is calculated and a “distance” is compared to a “threshold” to determine what centroid the point belongs to, or whether the point could become a new centroid. Based on this calculation, the “data point 325 is stored with relation to the winning first centroid 305 at time t.sub.1” Storing a point with relation to a centroid is considered analogous to assigning the point to the centroid’s cluster. In column 12 lines 31-37, Arel further details how “potential similarity measures are the cosine similarity and the inverse Euclidean distance; however any distance or similarity measure may be used.” This distance measure is considered analogous to a proximity, as well the new datapoint inputted at a certain time is considered spatiotemporal input).
Regarding claim 11, Arel discloses the computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises an activation function of at least one of an integrated input or a leakage current (as stated above, in column 19 lines 20-35 and FIG. 3A, Arel teaches an iteration of the dynamic clustering algorithm in which a new datapoint is input into the perception node and assigned to a centroid. A “similarity” is calculated and a “distance” is compared to a “threshold” to determine what centroid the point belongs to, or whether the point could become a new centroid. This “similarity” is calculated based on a feature vector, which Arel discusses in column 6 lines 2-25. Each “perception node” calculates a new feature vector based on “a current input data item” and a “previously generated feature vector,” considered equivalent to an integrated input, as a new input is integrated with previous observations into a “combined input.” The “clustering layer 120 of the perception node 114” that “process the data item” in order “to generate a feature vector” is considered equivalent to an activation function, as it defines the output of the perception node given the combined inputs).

Regarding claim 12, Arel discloses the computer-implemented method of claim 8, wherein the cluster assignment proximity PO(X,C) comprises an integration recurrent input from centroids of the K clusters (in column 4 lines 39-67, Arel discloses calculating a “similarity value” for an input “data item.” To calculate this, a node “processes information from the combined input comprising at least a portion of the data item and at least a portion of the first feature vector at a second time to generate a second feature vector,” with this vector comprising a “similarity value that represents a similarity of at least a portion of the data item and at least a portion of a first feature vector to one of the plurality of centroids.” This second vector of scores is generated from a first feature vector “comprising at least a portion of a previous data item and at least a portion of a previous feature vector to one of the plurality of centroids.” This previous data item and a feature vector to the plurality of centroids is considered equivalent to recurrent input from centroids detailed by the applicant. As noted by Arel, in column 19 lines 20-35, this “similarity” is involved in cluster assignment, as a data point is assigned to a first centroid if “the similarity S.sub.1,1 is greatest between the data point 325 and the first centroid 305”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arel in view of Sun (U.S. Patent No. 6480615). 


Regarding claim 2, as stated above, Arel discloses the computer-implemented method of claim 1. However, Arel does not disclose wherein the elasticity pull factor comprises dF/dt, in which F is a distance-dependent short-term component from the centroid k of the particular cluster at the time t. 
However, in the same field of endeavor, Sun discloses wherein the elasticity pull factor comprises dF/dt, in which F is a distance-dependent short-term component from the centroid k of the particular cluster at the time t (in column 2 lines 15-30, Sun describes a system for determining optical flow of an object in a series of images. One stage of calculating optical flow involves calculating dx/dt and dy/dt, the horizontal and vertical displacements of an image region. These displacements are considered functionally equivalent to dF/dt, with respect to a distance-dependent component from a certain location at a certain time t. Sun specifies in column 19 lines 41-43 and column 20 lines 19-21 that based on these displacements, motion vectors are calculated that “define movement” of an “object” in the series of images. This object in the image is considered equivalent to a cluster of image pixels with movement of an object representing a distance away from a center of the object, or centroid of a cluster of image pixels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to a dynamic pattern recognition clustering algorithm) and Sun (directed to a displacement with respect to time) and arrived at a dynamic pattern recognition elastic clustering algorithm utilizing a displacement calculation for an elasticity pull factor. A person of ordinary skill in the pattern recognition field would be motivated to have made such a combination “to avoid artifacts at occlusions” in the case of processing a series of images.

Claim 17 is similarly rejected. Refer to claim 2 for analysis
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arel in view of Berry II (U.S. Patent Publication No. 20190197410), hereinafter Berry II. 

Regarding claim 6, as stated above, Arel teaches the computer-implemented method of claim 1. However, Arel does not teach wherein the elastic clustering algorithm is implemented in a short-term spike-timing-dependent plasticity (ST-STDP) neural network. 
However, in the same field of endeavor, Berry II teaches wherein the elastic clustering algorithm is implemented in a short-term spike-timing-dependent plasticity (ST-STDP) neural network (in paragraph 0017, Berry II discloses a system of pattern recognition involving the organization of an “input stream” into a population code and thus into clusters. In paragraph 0046 and 0047, Berry II discloses a method of tuning clusters through the use of the nodes of an artificial neural network which, “using spike-time dependent plasticity ‘learn’ the temporal sequence of events in their input (i.e. nodes in layer 1 that represent clusters).” In this way, Berry II implements an elastic clustering algorithm utilizing a short-term spike-timing-dependent plasticity neural network).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to a dynamic pattern recognition clustering algorithm) and Berry II (directed to a clustering algorithm utilizing STDP) and arrived at a dynamic pattern recognition elastic clustering algorithm utilizing a short-term spike-timing dependent plasticity module. A person of ordinary skill in the pattern recognition field would be motivated to have made such a combination to design a network to “identify hierarchical temporal correlations in data—not only strong temporal correlations identifiable on a short time scale, but also weaker and weaker correlations on longer and longer time scales that can be approximated as correlations among lower-level temporal sequences” (Berry II paragraph 0013).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arel in view of Yu (U.S. Patent 10311312), hereinafter Yu.
Regarding claim 7, Arel discloses the computer-implemented method of claim 1, further comprising a machine learning model that during a training phase is configured to: analyze a training set comprising sequences of data grouped over a time continuum (in column 3 lines 21-28, Arel teaches how a recurrent neural network, or RNN, “may be trained to classify a sequence of images as containing a walking person or a running person. After training the RNN using a training dataset that contains sequences of labeled images of people running and walking, the RNN is able to classify new sequences of images as containing a walking person or a running person with high accuracy.” These sequences of images are considered analogous to sequences of data grouped over a time continuum as detailed by the applicant. As a sequence of images of a “walking person” is equivalent to image data over a time period). 
However, Arel does not disclose . . . and label, by a subject matter expert (SME), each of the sequences, wherein the sequences of data includes dynamic data.
However, in the same field of endeavor, Yu discloses . . . and label, by a subject matter expert (SME), each of the sequences, wherein the sequences of data includes dynamic data (in column 12 lines 22-28, Yu details a “manual annotation data collection system” which allows “human labelers” to “manually define labels” for a set of training images. In column 16 lines 32-40, Yu specifies that “the manual annotation data collection system 203 can be used in operation block 526 to manually apply labels to features found in the image sequences or dynamic training images collected by the data collection system 201 and provided to the autonomous vehicle occlusion detection system 210. The manually annotated image labels and object relationship information can represent the ground truth data corresponding to the training image sequences from the image data collection system 201.” These image sequences are considered equivalent to the dynamic data described by the applicant, and the human labelers are considered analogous to subject matter experts, since the manual labels are considered “ground truth”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to training a clustering algorithm) and Yu (directed to manual labelling of sequential image data) and arrived at a system for training a clustering algorithm with manually labelled sequential data.  A person of ordinary skill in the image processing field would be motivated to make such a combination to “facilitate the process of object occlusion detection” (Yu column 1 lines 50-52).

Claim 20 is similarly rejected, albeit with the recitation of dynamic images, which the above claim analysis discloses. Refer to claim 7 for analysis.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arel in view of Towal (U.S. Patent Publication No. 20140258194), in view of Hunzinger (U.S. Patent Publication No. 20150220831), and in further view of Kim (U.S. Patent Publication No. 20150088797). 

Regarding claim 19, as stated above, Arel discloses the computing device according to claim 16. However, Arel does not disclose further comprising: a circuit including an input node and an output node; at least one pre-synaptic neuron coupled to the input node; at least one post-synaptic neuron coupled to the output node; a first synapse configured for controlling a short term component F(t) in conjunction with a learning function of a short term spike-timing-dependent plasticity (ST-STDP) module; a second synapse configured to control a weight W(t) in conjunction with a learning function of a long-term standard plasticity (LT-STDP) module; and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron.
However, in the same field of endeavor, Towal discloses: further comprising: a circuit including an input node and an output node; at least one pre-synaptic neuron coupled to the input node (In paragraph 0048 and in FIG. 1, Towal teaches how a “neuron in the level 102 may receive an input signal 108 that may be generated by a plurality of neurons of a previous level (not shown in FIG. 1). The signal 108 may represent an input (e.g., an input current) to the level 102 neuron.” Towal later identifies these neurons in level 102 as pre-synaptic neurons in paragraph 0050: “The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons (pre-synaptic neurons relative to the synapses 104”).
at least one post-synaptic neuron coupled to the output node (furthermore in paragraph 0050, Towal discloses that “the (scaled) signals may be combined as an input signal of each neuron in the level 106 (post-synaptic neurons relative to the synapses 104). Every neuron in the level 106 may generate output spikes 110 based on the corresponding combined input signal. The output spikes 110 may be then transferred to another level of neurons using another network of synaptic connections (not shown in FIG. 1).” The post-synaptic neurons taught by Towal generates output spikes and are thus considered equivalent to an output node).
. . . a second synapse configured to control a weight W(t) in conjunction with a learning function of a long-term standard plasticity (LT-STDP) module (further in paragraph 0050, Towal discloses that “signals may be scaled according to adjustable synaptic weights w.sub.1.sup.(i,i+1), . . . , w.sub.P.sup.(i,i+1) (where P is a total number of synaptic connections between the neurons of levels 102 and 106).” In this way, Towal discloses how a synapse can adjust synaptic weights. Further in paragraph 0058, Towal discloses how “synaptic weights (e.g., the weights w.sub.1.sup.(i,i+1), . . . , w.sub.P.sup.(i,i+1) from FIG. 1 and/or the weights 206.sub.1-206.sub.N from FIG. 2) may be initialized with random values and increased or decreased according to a learning rule.” This increasing and decreasing of synaptics according to a learning rule is considered equivalent to controlling a weight function output based on a learning function. Furthermore, Towal identifies a possible learning rule as a “spike-timing-dependent plasticity (STDP) learning rule.” Further in paragraph 0066, Towal describes how a weight change, or increase, “can be referred to as an LTP of the synapse,” or long-term plasticity of the synapse).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to a dynamic pattern recognition clustering algorithm) and Towal (directed to the hardware to implement a spiking neural network) and arrived at a dynamic pattern recognition elastic clustering algorithm utilizing a short-term spike-timing dependent plasticity module implemented with specialized hardware. A person of ordinary skill in the pattern recognition field would be motivated to have made such a combination to design a network that “incorporates the concept of time into its operating model, as well as neuronal and synaptic state, thereby providing a rich set of behaviors from which computational function can emerge in the neural network.” (Towal paragraph 0006).
However, Arel in view of Towal does not disclose a first synapse configured for controlling a short term component F(t) in conjunction with a learning function of a short term spike-timing-dependent plasticity (ST-STDP) module; . . . and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron.
However, in the same field of endeavor, Hunzinger discloses a first synapse configured for controlling a short term component F(t) in conjunction with a learning function of a short term spike-timing-dependent plasticity (ST-STDP) module (in paragraph 0074, Hunzinger discloses that in “some cases, short-term plasticity may be used for short-term memory. State information may be stored, maintained, updated, and erased in a synapse using presynaptic activity.” This short-term plasticity is implemented as part of a larger STDP module described in paragraph 0048. Further in paragraph 0077, Hunzinger details how a “synapse implements the short-term plasticity mechanism described above where the maintenance spike period is determined by the exponential decay time constant of the short-term synaptic gain function.” This short-term gain function is considered equivalent to a short term component detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to a dynamic pattern recognition clustering algorithm), Towal (directed to the hardware to implement a spiking neural network), and Hunzinger (directed to a short term plasticity component) and arrived at a dynamic pattern recognition elastic clustering algorithm utilizing a short-term spike-timing dependent plasticity module implemented with specialized hardware involving a short term plasticity component. A person of ordinary skill in the pattern recognition field would be motivated to have made such a combination to design a network because “such networks are particularly useful in applications where the complexity of the task or data makes the design of the function by conventional techniques burdensome. Thus, it is desirable to provide a neuromorphic receiver that includes a short-term memory.” (Hunzinger paragraph 0004).
However, Arel in view of Towal and Hunzinger does not disclose and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron.
However, in the same field of endeavor, Kim discloses and an adder configured to receive the weight W(t) and the short-term component F(t) and output efficacies to the post-synaptic neuron (in paragraph 0040, Kim teaches how “one end of each of the first and second memristors 210 and 220 may receive an input from the pre-synaptic neuron circuit 100, and an output from the other end of each of the first and second memristors 210 and 220 may be transferred to the adder 230. The adder 230 may output a sum of input signals to the post-synaptic neuron circuit 300 on the basis of the input from each of the first and second memristors 210 and 220.” This adder takes in two separate inputs and outputs the result to a post-synaptic circuit, equivalent to the adder detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Arel (directed to a dynamic pattern recognition clustering algorithm), Towal (directed to the hardware to implement a spiking neural network), Hunzinger (directed to a short term plasticity component), and Kim (directed to an adder before an synaptic output) and arrived at a dynamic pattern recognition elastic clustering algorithm utilizing a short-term spike-timing dependent plasticity module implemented with specialized hardware involving a short term plasticity component and adder. A person of ordinary skill in the pattern recognition field would be motivated to have made such a combination to implement such a network in hardware so that “the neuromorphic circuit may be applied to the field of classifying data or recognizing patterns.” (Kim paragraph 0005).

Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome prior subject matter eligibility rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169